PER CURIAM.
On the authority of Bur-horn v. Lockwood, 71 App. Div. 301, 75 N. Y. Supp. 828, the judgment is reversed, and new trial granted, with costs to appellants to abide event, unless the respondent stipulates to reduce the recovery by the difference between the price of the stock at 66% and 62%, viz., by reducing the judgment as entered, for damages, interest, costs, and allowance, to the sum of $3,171.57, together with interest thereon from the time of recovery; and, in the event of such stipulation being filed, the judgment, as so modified, is affirmed, without costs.